 TEAMSTERSLOCAL NO. 542Teamsters,Chauffeurs,Warehousemen and HelpersLocal Union No. 542, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America(Golden Hill Convalescent Hospital)and Gayle Luckmann.Case 21-CB-5196March 31, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn August 20, 1975, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.We agree with the Administrative Law Judge thatthe General Counsel has failed to establisha primafaciecase that the Respondent breached its obliga-tion of fair representation as alleged. Respondenthere undertook to proceed to arbitration on thisgrievance contrary to the recommendation of its ownbusiness agent.When a bargaining representativeprocesses a grievance through arbitration and sup-plies counsel for that purpose, it is patently doing sobecause the objective of the grievants coincides withthat of the other employees and of the labor organi-zation. In presenting the case to the arbitrator, theattorney supplied by the union at all times representsthe union as well as the grievants. It is for the attor-ney to determine what evidence is to be presented insupport of the claim that the employer has violatedthe contract. A grievant has no special right to dic-The Respondentcontendsthat theexceptionsfiledby the GeneralCounsel are untimely.Sec. 102.27 ofthe Board'sRules and Regulations,Series 8, as amended, citedby theRespondentin supportof its contention,provides:If anymotion in the nature of the motion to dismiss the complaint in itsentirety isgrantedby the Administrative Law Judge before filing hisdecision, any partymay obtain a review of such action. . . . Unlesssuch request for review is filed within 10days from the date of theorder of dismissal,the case, shall be closed.Inasmuch as the AdministrativeLaw Judge did notgrant the Respondent'smotion to dismiss before filing his Decision herein,Sec. 102.27 is inapplica-ble, andwe herebyreject the Respondent's contentionthat the GeneralCounsel'sexceptions were nottimely filed.533tate what arguments are to be made or what testimo-ny is to be sought.In view of the above,we agree with the Adminis-trative Law Judge that the Union's counsel pursuedthe grievances not only adequately but also with en-ergy. As the record clearly establishes,he vigorouslyand diligently represented the grievants as to eachallegation made by the Employer and objected to theintroduction of Union Agent Windrem's adverse tes-timony.As inAcuff,et a!. v. United Paperworkers,AFL-CIO,404 F.2d 169(C.A. 5, 1968),cert.denied394 U.S. 987(1969), grievants do not have a right-tointervene in arbitration if their interests are ade-quately represented by existing parties, and as inAcuff,the grievants here cannot equate lack of suc-cess with bad faith.2As we would find that Respondent met its duty offair representation,we shall dismiss the complaint inits entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby adopts as its Order the recom-mended Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.MEMBER JENKINS,dissenting:Ido not agree that the General Counsel has failedto establisha prima faciecase that the Respondentbreached its obligation of fair representation,The Respondent, as the collective-bargaining rep-resentative of certain of Golden Hill ConvalescentHospital's employees, including nurses aides, andGolden Hill are parties to a collective-bargainingagreementwhich includes,interalia,provisions forthe processing of grievances through various stagesup to and including binding arbitration. Re-spondent'sBusinessAgentWindrem investigatedgrievances filed by nurses aides Luckmann and Wer-ner following their discharges on September 6, 1974,and concluded that the discharges were for cause,recommending to the Union that the grievances notbe taken to arbitration. Windrem sent a copy of herinvestigation notes to Golden Hill's AdministratorKipper at his request and, apparently inadvertently,included her internal recommendation to the Re-spondent with respect to the grievances. On advice ofcounsel, the Respondent took the grievances to arbi-tration despiteWindrem's adverse recommendation.2ChairmanMurphy wouldnot, under any circumstances,find that thebargaining representative must furnish grievants with counsel of their ownchoosing tobe paid by thebargaining representative.Acuff, et a!. v. UnitedPaperworkers, AFL-CIO, supra.223 NLRB No. 72 534DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe evidence presented by the General Counselestablishes that prior to the arbitration hearing Wer-ner and Luckmann told Prochazka, the Respondent'sown attorney, whom the Respondent had assigned torepresentthem, that they had material showing thatWindrem had wished to get rid of them. Prochazka,however, refused to discuss the evidence, stating thathe represented the Union. Further, when Golden HillcalledWindremas itswitness on the first day of thearbitration hearing, Prochazka did not attempt to im-peach Windrem's credibility even though he subse-quently characterized her testimony as "the mostdamaging evidence" presented by Golden Hill.The testimony adduced by the General Counselfurtherestablishesthat, prior to the second day ofthe arbitration hearing, Luckmann and Werner againtold Prochazka that they had material to show thatWindrem had conspired with Golden Hill to getthem fired. Prochazka again refused to discuss thematter,assertingthat the Union was his client andthat his receipt of their evidence would create a con-flict ofinterest.He suggestedthat they consult inde-pendent counsel.The grievants were unable to obtain counsel to ap-pear at the hearing and were again represented byMr. Prochazka at the second day of the arbitrationproceeding. Although independent counsel had ad-vised Luckmann and Werner to call their own wit-nesses,and they were permitted to do so, Prochazka,as wellas GoldenHill's counsel,cross-examined thegrievants'witnesses. Indeed, Prochazka's brief to thearbitrator specifically attacked the grievants' allega-tionthat their discharge was part of a plan by theRespondentto securetheir discharge.As the Board has previously held, once the collec-tive-bargainingrepresentative undertakes to presentan employee's grievance, it becomes obligated to rep-resenthim fully and fairly.3 This obligation includesthe duty to act as advocate for the grievant, whichthe evidence adduced by the General Counsel estab-lishes that Prochazka did not do. Rather, the evi-dence indicates that Prochazka refused to fully pleadthe grievants' defense when it became apparent thatthe interestsof the Union conflicted with those of thegrievants.4Thus, I would find, contrary to the AdministrativetTruckDrivers. Oil Drivers and FillingStation andPlatform Workers LocalNo. 705, Teamsters (Associated Transport, Inc.),209 NLRB 292 (1974).4 1 find it unnecessary to determine whether,as inLocalUnions Nos. 186.381. 396. 467.542, 572, 871. 898, 952, and982.Teamsters (United ParcelService).220 NLRB No. 3 (1975).the Respondent was obligated to furnishthe grievants independent counsel and pay reasonable expensestherefor.Rather I would find only that,having undertaken to present Luckmann'sand Werner's grievances,the Respondent's counsel did not, based on theevidence as presented by the GeneralCounsel,fully and fairly act as advo-cate on their behalf but instead refusedto considerand subsequently arguedin oppositionto the grievants'allegations that Respondent's own agent infact sought and secured their discharges.Law Judge and my colleagues, that the GeneralCounsel has establisheda prima faciecase that theRespondent, by its counsel whom it had assigned torepresent the grievants, breached its duty of fair rep-resentation, thereby violating Section 8(b)(I)(A) ofthe Act.5 Accordingly, I would set aside the recom-mended Order of the Administrative Law Judge andremand the proceeding for receipt of theRespondent's evidence.Acuff et al. v. United Paperworkers. AFL-CIO,404 F.2d 169 (C.A. 5,1968). cert. denied 394 U.S. 987 (1969). relied on by Chairman Murphy, didnot involve. as does the instant case, an irreconcilable conflict between theinterests of the union and the grievants. Indeed, there the representation bythe union wasspecifically found to be adequate. and the union was found tohavedefended the rights of the employees with "zeal." The representationof thegrievants herein cannot, based on the evidence as presented by theGeneral Counsel, be deemed adequate.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This mat-terwas heard in San Diego, California, on July 24, 1975,based on a charge filed by an individual, Gayle Luckmann,hereinafter called Luckmann or Charging Party, againstTeamsters Local 542, hereinafter identified as Respondentor Union. The charge was filed on January 27, 1975, andcomplaint issued on May 28, 1975. The complaintallegesthat Respondent represented Luckmann and Werner, andeach of them, in an arbitrary, invidious, and unfair mannerin an arbitration proceeding in violation of 8(b)(1)(A) oftheNationalLaborRelationsAct,asamended.Respondent's answer filed on June 13, 1975, admitted cer-tain jurisdictional facts but denied that it had committedany unfair labor practices.Upon the conclusion of the General Counsel's case,Respondent's counsel moved that the complaint be dis-missed for failure of the General Counsel to establish aprima faciecase.The court indicated to all parties thatthere appeared to be sufficient merit to Respondent's mo-tion to warrant an adjournment of the hearing until suchtime asthe parties had an opportunity to receive the tran-script and to submit briefs to the Administrative LawJudge withargumentsand points of authority reflectingwhy the court should or should not grant the motion todismiss.Helpful briefs were received from both the GeneralCounsel and the Respondent and have been carefully con-sidered.After a careful and thorough review of all the recordtestimony and the exhibits filed in this case, I have reachedthe conclusion that there is merit to the Respondent's mo-tion to dismiss, and it shall be, and herewith is, granted.The General Counsel has failed to show that Respondent,through itsagents, represented Luckmann and Werner inan arbitrary, invidious, and unfair manner violative of theAct. The determination to grant Respondent's Motion isbased on the following: TEAMSTERSLOCAL NO. 542535FINDINGS OF FACT1.JURISDICTIONAt all times material herein,Golden Hill ConvalescentHospital,herein Employer,has been,and is now, engagedin business as a proprietary convalescent hospital with fa-cilities located in San Diego,California.During the past.calendar year,in the course and conduct of its businessoperations,the Employerderived gross revenue in excessof $100,000 and purchased supplies and equipment in ex-cess of $5,000 directlyfrom customers located outside theState of California.I find,asRespondent admits, thatGolden Hill Convalescent Hospital is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABORPRACTICEA. The IssueDid Respondentfail in itsstatutory duty to give employ-ee-membersof an appropriatebargaining unit, for whomRespondentUnion is certifiedas the collective-bargainingrepresentative,fair representation in an arbitration case ina manner which restrainedor coerced said employees inthe exercise of their Section7 rights, thereby violating Sec-tion 8(b)(1)(A) of the Act?B. BackgroundAt all times material herein, the Union has been the col-lective-bargaining representatives for:All licensed vocational nurses,social directors,nurses'aides,housekeeping employees,dietary aides, kitchenemployees,orderlies,maids and maintenanceemploy-ees, employed by the Employer at its San Diego facili-ty, excluding all office clerical employees,professionalemployees,registered nurses,watchmen,guards andsupervisors,as definedin the Act.The Union and the Employer are parties to a collective-bargaining agreement setting forth the wages,hours, andother terms and conditions of employment for employeesin the aforementioned appropriate bargaining unit and theagreement includes provisions for the processing of griev-ances through various stages up to and including bindingarbitration.At all times material herein,JeanetteWindrem was abusiness agent of the Union acting on its behalf and at alltimes material has been an agent of Respondent within themeaning of Section 2(13) of the Act.However,her employ-ment as a business agent ceasedon April 18, 1975.Gayle Luckmann and Betty Werner were employed bythe Employer in the appropriate bargaining unit herein be-fore set forth and for a period of time prior to their dis-charge,September6, 1974,served as stewards for theUnion.The testimony establishes that Jeanette Windrem wasnot happy with the performances of either Gayle Luck-mann or Betty Werner as stewards because of their contin-ual failure to put employee grievances in writing.'Therecan be no doubt that Windrem wanted a change in stew-ards, but there is no proof that Windrem wanted eitherLuckmann or Werner fired from their jobs as employees ofthe Employer.2C. The ArbitrationLuckmann and Werner were discharged by the Employ-er on September 6, 1974. While investigating the merits ofthe discharge grievances filed by Luckmann and Werner,Windrem was unable to reach certain people and contact-edMr. Kipper, the hospital administrator, to ascertaintheirwhereabouts. Kipper suggested that Windrem cometo the hospital, and they could jointly interview all witness-es? This was apparently done and at the conclusion of theinterviews, Kipper asked Windrem to give him a copy ofher notes after she had them written out. Windrem agreedto do so (G.C. Exh. 3), and, according to her testimony, sheasked her secretary to deliver the completed notes to Kip-per, but not to include the last two or three pages (whichincluded her internal recommendation relating to the mer-its of the discharges). Unfortunately, the entire report wasdelivered to Kipper.In spite of Windrem's conclusions that the dischargeswere for good cause, the Union, nevertheless, agreed totake the grievances to arbitration.The arbitration was scheduled to be heard on November25, 1975, and the Union apparently hired the firm of Dom-nitz,Prochazka, and Mazirow to process the grievants'claim at the hearing. Attorney Prochazka spent approxi-mately 2 hours with the grievants about I week before thescheduled hearing in preparation for the arbitration.The arbitration hearing was opened on November 25,1974, before Arbiter L. Dale Coffman. The Employer wasrepresented by a Mr.Puffer,and the grievants were repre-sented by Richard Prochazka, the Union's counsel.At the arbitration hearing, Jeanette Windrem was calledas a witnessby Mr.Puffer, and her investigative report ofthe discharges (G.C. Exh. 3) was received into evidenceover the objections of counsel for the grievants,Mr. Prochaz-ka.Following the first day of the arbitration hearing, thematter was continued until December 11, 1974. BetweenNovember 25 and December 11, the grievants sought toreveal or urge upon Mr. Prochazka a certain "tact" or pro-cedure which Mr. Prochazka felt would create a conflict'ofinterest-inasmuch as he had been hired by the Union torepresent the grievants-and he so advised Luckmann andWerner and suggested they consult independent counsel.41From the credited testimonyof VirginiaKleeber.2From the testimony of Kleeber,Stuckey, andGray.On cross-examina-tion, even Luckmann could not testify to any personal treatment by Win-drem that was different from thataccordedother employees.JWhile this procedure is a little unusual,under the circumstances, wherea number of the people to be interviewed were elderly hospital patients, Ican find nothing sinister or indicative of anything less than a full and honestinvestigation on the methodemployed.° The recorddoes not reveal the precise nature of just what or how theContinued 536DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe grievants did consult additional counsel, but for rea-sonsnot fullyexplainedin the record, they were not able toobtain counselthat would appear at the arbitration hear-ing, but one counsel suggestedthey call their own witnessesand advised them what to ask and generally how to pro-ceed.At the renewal of the arbitration hearing on December11, the grievants continued to be represented by Mr. Pro-chazka, but theywerealso permitted to independently calland questionwitnessesof their own.A copy of the arbitrator's decision upholding theEmployer's discharge of Werner and Luckmann for goodcause,as well as theUnion's brief and the Employer's briefto the arbitrator, are included as a part of the formal docu-ments introduced as evidence(G.C.Exh.1(1)-attachmentsA, B & Q.D. Contentions of the PartiesThe General Counsel argues that Respondent failed toproperly representWerner and Luckmann at the arbitra-tion by not establishing hostility on the part of Windremtoward the grievants and thus negating Windrem's investi-gative report which had found the discharges to be justifiedand arbitration unwarranted. General Counsel contendsthis case is controlledby theBoard's decisioninTruckDrivers, Oil Drivers and Filling Station and Platform Work-ers Local No. 705, IBT,5wherein the Board found theUnion guilty of an 8(b)(IXA) violation of the Act, saying:In our view,once Respondent undertook to presentAaron Kesner's grievance to the Joint GrievanceBoard,it became obligated to represent him fully andfairly.This obligation included the duty to act as ad-vocate for the grievant, which here Heim clearly didnot do. To the contrary, by saying that he did notbelieve Aaron Kesner's claim was valid,Heim under-mined Kesner's casebefore the Joint GrievanceBoard.General Counselarguesthat once the Union decided to goto arbitration it had a duty to represent the grievants vigor-ously.The Respondent argues that the instant case is con-trolled bythe Board's decisioninCarpenters, Local Union#1104 (The Law Company, Inc.).6In theCarpenterscase,the Board dismissed the complaint under circumstanceswhere the Union had refused to process an employee'sgrievance because it (the Union) believed the Employer tohave discharged the grievant for incompetence.There theBoard said:"A breach of the statutory duty of fair representationoccurs only when a union's conduct toward a memberof the collective-bargaining unit is arbitrary,discrimi-natory, or in bad faith." 1 A labor organization is notgrievants were requestingMr. Prochazka to proceed. One can only specu-late they were asking him to questionthe integrity of Windrem.an agent ofthe Union.and thus,if true.Prochazkaproperlyadvised the grievants toseek additional counsel.'209 NLRB 292 (1974).6215 NLRB No. 98 (1974).required automatically to process a grievance of a unitemployee? If, in good faith, it believes that the griev-ance is without merit, it may refuse to entertain itwithout running afoul of its duty of fair representa-tion.Here,McCoy actually contacted the Employerbefore rejecting Camp's grievance and ascertainedthat Camp had been discharged for incompetence. Hehad no reason for believing and there is no contentionthat the Employer's motivation was otherwise than asstated. He believed, as did Shirley, that the Employerwas within its rights in terminating Camp. There is noevidence that Camp was treated differently than anyother unit employee. Although there is some evidenceof antagonism between Camp and McCoy, there isinsufficient basis for concluding that McCoy's con-duct was motivated by this hostility between the twomen.1Vaca et a!.v. Sipes, 386 U.S. 171, 190 (1967).2RetailClerks Union, Local No. 1357 (Lit Brothers),192 NLRB1171 (1971).Analysis and ConclusionWhile some measure of guidance may be gleaned fromthe cited cases,both are factually distinguishable from theimmediate case.TheTruckDriverscase,supra,was not a case involvingarbitration.Allowing a Joint Grievance Board comprisedof an equal number of biased individuals from manage-ment and labor to resolve a dispute from which either par-ty may resort to "warfare" in the event of deadlock hardlyqualifies as impartial arbitration?Moreover,itwould ap-pear that the language used by the Board(quoted above) intheTruck Driverscase needs clarification in order to avoidinequitable or inordinate results which it can be argued areimplied therein. It is true that a union is required, andshould be, to represent a grievant fully and fairly once ithas undertaken to do so, butfullyandfairlydoes not implywithholding evidence thatmight be harmful to thegrievant's contention,if the Union is legally requested toproduce such evidence.8 Nor doesfullyandfairlypossiblyimply the presentation of contrived testimony when thetruthmight be detrimental to the grievant .9The factual situation here reveals that in spite of a rec-ommendation by an experienced union agent,1° Respon-TruckDrivers, supraat 296.Sec. 1282.6 of the CaliforniaCode of CivilProcedure provides: "Uponapplication of a party to the arbitration or upon his own determination, theneutral arbitrator may issue subpoenas for the attendance of witnesses andsubpoenas duces tecumfor the production of books, records,documents andother evidence.Subpoenas shall be served and enforced in accordance withChapter 2(commencing with Sec. 1985) of Title 3 of Part 4 of this code."9 No disrespect is intended.I fully recognize that there is testimonial evi-dence and always subtle implications in each case that fail to reach thereader of the decision:however. I am confused when I read in the Board'sdecision that the Respondent failed to represent fairly and fully because itsagent expressed an honest opinion that the grievant's interpretation of thecontract was "contrary to the agreement and the practice in the industry... (Truck Drivers,supraat 299.)10 The evidence indicated Windrem was a former president and organizerfor Local 137. Office&Professional Employees, and later obtained a char-ter for Local 443. Office and Professional Workers, before working for Re-spondent. TEAMSTERSLOCAL NO. 542dent elected to take the grievants'casesto arbitration. Itwas perhaps unfortunate that the Employer had knowl-edge-througheither negligenceor inadvertent error ofWindrem or her staffassistant-reflecting Windrem's hon-est opinion regarding the merits of the discharges. But ifcalled by the Employer asa witnessbefore the arbitrator-as shewas-could she have testified differently from herwritten report and still adhered to her oath to tell the truth?I think not. "Proof that a union acted negligently or exer-cised poor judgment is not enough to support a claim ofunfair representation." 11 The manner in which the Em-ployer received the Windrem report, when viewed in thelightmost favorable to the General Counsel's case, wasnothing more than carelessnessor poor judgment.Moreover,theevidenceclearlyindicatesthatRespondent's counsel atthe arbitration hearing acted wise-ly and diligently on behalf of the grievants by seeking toprevent the Windrem report from being received in evi-dence by the arbitrator.The grievants acknowledged that Respondent's counseladvised them to seek different counsel if they wished topursue an attack on Windrem (Respondent's agent) at thearbitration hearing, because his client was the Union andto comply with their wishes would present a conflict ofinterestsfor him. In so doing, I am convinced he acted11Bazarte v.United Transportation Union, 429F.2d 868; quoted by theBoardinGeneralTruckDrivers,Chauffeurs and Helpers Union, Local No.692, IBT (GreatWesternUnifreight System),209 NLRB 446. 448 (1974).537prudently and in accord with the code of Professional Re-sponsibility and Canons of Judicial Ethics.12Although there is a modicum of evidence revealing aconflict between Luckmann and Werner on one hand andWindrem on the other, I find it to be an insufficient basisfor concluding that Respondent's conduct toward and rep-resentation on behalf of Luckmann and Werner was arbi-trary, invidious, or unfair.CONCLUSIONS OF LAWAfter a careful analysis of all the evidence, I concludethat the General Counsel has failed to establisha primafaciecase that Respondent breached its obligation of fairrepresentation as alleged.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER13It is hereby ordered that Respondent's Motion to Dis-missfor failure of General Counsel to establisha primafaciecase be, and it hereby is, granted, and the complaintherein be, and it hereby is, dismissed in its entirety.12 See alsoCalifornia Business and Professions Code,Sec. 6068.13 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules andRegulations of the National LaborRelationsBoard, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of theRules andRegulations, be adopted by the Board and becomeits findings, conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.